UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6716


DEREK LAMAR TOMPKINS,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00099-LMB-MSN)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Derek Lamar Tompkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek Lamar Tompkins appeals the district court’s order denying his application

for leave to proceed in forma pauperis and dismissing his 28 U.S.C. § 2254 petition because

he failed to pay the $5 filing fee. Our review of the record shows that Tompkins paid the

filing fee before the district court dismissed his petition. Accordingly, we vacate the

district court’s order and remand for further proceedings. ∗ We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       ∗
        We deny a certificate of appealability as unnecessary. See Harbison v. Bell, 556
U.S. 180, 183 (2009).

                                             2